DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “manager to manage the stored reagent information” in claim 1, “identifier to identify reagent” claim 2 and “reorderer to order a new reagent” I claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-20 objected to because of the following informalities:  claim 1 recites “manger”.  The examiner believes this should be changed to --manager--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite(s) individually and as an ordered combination form an abstract idea of receiving information and storing said information and that amounts to an idea of itself in organizing information through mathematical correlations, and manipulations of information, and further that such steps can be done through mental steps. This judicial exception is not integrated into a practical application because the elements are required to use the correlation do not add a meaningful limitation to the apparatus of claim 1 as they are insignificant extra-solution activity.
First, claim 1 states a "memory." It does not specify or disclose that the memory contains information that is non-transitory. Thus, the claimed "memory" can be a transitory signal, which is non-statutory. The examiner suggests the applicant replace "memory" with "non- transitory memory".
Second, the functional steps in claim 1 can be accomplished through mental steps such as the managing of the store reagent information in the reagent storage and in the automatic analyzer.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, and such elements of the “communicator”, “memory” and “stored reagent manager”’ are drawn to processor elements and programming/algorithms. In other words, the claims amount to a general purpose computer functioning to read and store data that an operator can keep track with use of simple mental steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “reagent identifier in claim 2 involves mere generation of signals (“generating instructions...”) and does not require an affecting of an element(s) in carrying out an actual, active process. See also Smartgene, Inc. v Advanced Biological Labs (2014).
Furthermore, the apparatus of claim 1, the additional elements amount to well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (i.e. items ii. Bancorp Services v. Sun Life; . Storing and retrieving information in memory, exemplified in Versata Dev. Group, Inc. v. SAP Am., Inc., and OIP Techs.  See also Alice, 134 S. Ct. at 2355 and Intellectual Ventures |, 838 F.3d at 1340 (holding that method, systems, and apparatus claims of a patent “ineligible under 101 for reciting similar data manipulation steps’).
Furthermore, the Office’s 2019 Guidance sets forth that “...abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.” The claims are regarded as falling within these abstract ideas as the claims are drawn to mathematical concepts and mental processes, and thus fail step 2A. Further, as in 2B, the claims do not provide to recite significantly more than the judicial exception itself and do not provide an “inventive concept,” thus providing to fail Step 2B.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a stored reagent manager”.  Claim 2 recites “a reagent identifier”.  Claim 13 recites “a reagent orderer”.   It is not clear from the claims what these element correspond to structurally in the apparatus claim.  Looking to the specification, these appear to be steps performed by the processing circuity (see para [0083] et seq. of applicant’s corresponding printed publication US 2021/0270863), not structural elements.  The examiner recommends applicant claim the processing circuity that includes the steps performed by the storage reagent manager, the reagent identifier and reagent orderer for clarity.
Claim 1 recites “a memory configured to store reagent information on reagents in a reagent storage.”  The “reagent storage” and “reagent container” are not positively recited as an elements of the reagent management apparatus itself.  Claim 17 recites “the reagent identifier identifies the reagent to be taken out of the reagent storage of each of the automatic analyzers”.  The scope claim merely requires one automatic analyzer (i.e., one or more automatic analyzers) and the reagent storage has not been linked to each automatic analyzer.  This is confusing and indefinite.   Same rationale applies to claim 18.  Claim 18 does not require a plurality of analyzer, so how can the display information to specify the “specified automatic analyzer”.   The examiner recommends positively reciting a plurality analyzers in claim 17.
Claim 20 recites the very broad recitation “reagent management apparatus”. This is not an art recognized phrase itself.  It is unclear what applicant considers the “reagent management apparatus” in this independent claim without any additional elements.  The examiner recommends applicant change claim to depend on the reagent management apparatus according to claim 1, as seen in claim 19.
The claims recite “a type of a reagent”. It is not clear from the claim what applicant means by “type”.  The word "type", when appended to an otherwise definite term, may render the term indefinite, Ex parte Copenhaver 109 USPQ 118.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Postma et al., (US 2011/0246215; hereinafter “Postma”).
As to claims 1 and 20, Postma teaches reagent management apparatus comprising: 
a communicator 302 configured to communicate with an automatic analyzer to acquire reagent information on reagents in the automatic analyzer 212 (via network or link 102, see para [0028] et seq.); 
a memory 204b, 304, 308, configured to store stored reagent information on reagents in a reagent storage and the reagent information on the reagents in the automatic analyzer; and 
a stored reagent manger 204, 306 to manage the stored reagent information on the reagents in the reagent storage and the reagent information on the reagents in the automatic analyzer stored in the memory.
Note: the claims recite a lot of functional/process language and elements that are not positively recited. For example, claim 1 recites “a communicator configured to communicate with an automatic analyzer to acquire reagent information on reagents in the automatic analyzer” and “a memory configured to store stored reagent information on reagents in a reagent storage”, etc. However, the functional limitations are not considered as part of the claimed device structure and is therefore not given patentable weight. Nor are the “automatic analyzer” and the “reagent storage” positively recited and therefore not given patentable weight.
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 2, Postma teaches a reagent identifier to identify a reagent to be taken out of the reagent storage based on the stored reagent information on the reagents in the reagent storage and the reagent information on the reagents in the automatic analyzer (reads on function performed by module 306) and a display to display information on the reagent to be taken identified by the reagent identifier (see para [0040] et seq.)
As to claim 3, Postma teaches the stored reagent manager is further configured to determine a type of a reagent by acquiring the reagent information of the reagent to be stored in the reagent storage and to indicate a location where the reagent is to be stored (see para [0039] et seq.)
As to claim 4, Postma teaches the stored reagent manager acquires the reagent information on the reagent to be stored in the reagent storage by causing a barcode reader 208a to read a barcode 214a on a container of the reagent (see para [0038] et seq.)
As to claim 5, Postma teaches the stored reagent manager checks whether the reagent is stored in the location indicated, and then causes the memory to store the storage location and the type of the reagent as the stored reagent information (see para [0038] et seq.)
As to claim 6, Postma teaches the reagent identifier determines a remaining amount of the reagent based on the reagent information on the reagents in the automatic analyzer acquired from the communicator, and determines the reagent for resupplying based on the remaining amount of the reagent (see para [0068] et seq.)
As to claim 7, Postma teaches the reagent identifier causes the display to display a first warning when the remaining amount of the reagent is equal to or less than a first threshold value and greater than a second threshold value that is lower than the first threshold value, and to display a second warning when the remaining amount of the reagent is equal to or less than the second threshold value (see para [0069], [0081] et seq.)
As to claim 8, Postma teaches the reagent identifier also identifies a storage location where a reagent to be taken out of the reagent storage is stored, and causes the display to display the storage location determined (see para [0038] et seq.)
As to claim 9, Postma teaches the reagent identifier detects that the reagent has been taken out of the reagent storage, and causes the display to display a sign indicating that the reagent is being resupplied (see par [0070] et seq.)
As to claim 10, Postma teaches the reagent identifier detects that resupplying of the reagent taken out is completed, and deletes the stored reagent information of the reagent (see para [0063] et seq.)
As to claims 11-12, Postma teaches the reagent identifier identifies the reagent having an expiration date within a predetermined period of time based on the reagent information on the reagents in the automatic analyzer, and causes the display to display the reagent  (see para [0041] et seq.)
As to claim 13, Postma teaches a reagent orderer (function of the processor) to order a new reagent based on the stored reagent information (order generator; see para (see para [0042] et seq.)
As to claim 14, Postma teaches the reagent orderer orders the new reagent when the number of reagents having expiration dates beyond a predetermined period of time is equal to or less than a predetermined number (see para [0037] et seq.)
As to claim 16, Postma teaches the reagent identifier identifies the reagent that may be used up within a day based on a remaining amount included in the reagent information on the reagents in the automatic analyzer and a daily consumption in the past, and causes the display to display the reagent identified (see para [0068] et seq.)
As to claim 17, Postma teaches the communicator communicates with one or more automatic analyzers; the memory independently stores the reagent information of the reagents in each of the automatic analyzers; and the reagent identifier identifies the reagent to be taken out of the reagent storage of each of the automatic analyzers (see para [0045] et seq.)
As to claim 18, Postma teaches the reagent identifier also identifies an automatic analyzer to which a reagent to be taken out of the reagent storage is supplied, and causes the display to display information to specify the specified automatic analyzer (see para [0045], [0099] et seq.)
As to claim 19, Postma teaches reagent management apparatus according to claim 1 and a reagent storage to store the reagents, wherein the reagent management apparatus is installed to the reagent storage in order to manage the reagents stored in the reagent storage (see para [0051] et seq.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim is rejected under 35 U.S.C. 103 as being unpatentable over Postma in view of Shibuya et al., (US 2009/0142231; hereinafter “Shibuya”).
Postma teaches the invention substantially as claimed except that the reagent identifier causes the display to display a sign indicating that a calibration is needed when a lot number of the reagent to be taken out is different from a lot number of a reagent used in the automatic analyzer.  Shibuya teaches that the difference in reaction characteristics on a production lot basis and the change in reagent characteristics due to the time elapsed cause the difference in the result of measurement between reagents used for one analysis item. Accordingly, when a reagent whose production lot differs is newly registered in the automatic analyzer, or as time progresses, it is necessary to perform calibration again, and then to regenerate a calibration curve in a current reagent state (see para [0007] et seq) and the display informs an operator that a calibration curve factor which has been inputted from the outside is applied (see para [0068].  Accordingly, it would have been obvious to one of ordinary skill in the art at the claimed invention was filed to have included in the reagent management system of Postma the process step of displaying a sign indicating that a calibration is needed when a lot number of the reagent to be taken out is different from a lot number of a reagent used in the automatic analyzer since Shibuya teaches that the difference in reaction characteristics on a production lot basis and the change in reagent characteristics due to the time elapsed cause the difference in the result of measurement between reagents used for one analysis item which could increase the likelihood of error in the measurement results.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Fritchie et al., (US 2010324722) and Hagiwara which both teach system for managing the inventory of reagents for a laboratory automation system. The system for managing the inventory of reagents comprises a controller, software for the controller, and a refrigerator capable of refrigerating reagents, detecting the presence or absence of reagents in the refrigerator, and detecting the location of reagents in the refrigerator. The system for managing the inventory of reagents is connected to a laboratory automation system. The laboratory automation system comprises at least one clinical analyzer. A typical system for managing inventories of reagents includes an operator interface for the loading of boxes of reagents and other supplies, radio frequency identification system for identification of inventory and tracking, robotic mechanisms for loading containers onto the track system and removing containers from the track system, de-capping equipment, refrigeration equipment, and information technology connections to laboratory analyzers and vendors
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798